—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, employed as a shipping supervisor, resigned from her employment after she lost her ride to work because she believed the lengthy commute involved in using public transportation was unduly onerous. Substantial evidence sup*722ports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. It is well settled that “one who accepts employment knowing the conditions thereof cannot later invoke those conditions to demonstrate good cause for leaving such employment” (Matter of Epps [Commissioner of Labor], 276 AD2d 997, 998; see, Matter of Dunn [Sweeney], 243 AD2d 798). Inasmuch as claimant was aware of the distance between her residence and the employer’s office at the time she accepted the position, we find no reason to disturb the Board’s decision (see, Matter of Dunn [Sweeney], supra; Matter of Haxton [Sweeney], 232 AD2d 708).
Cardona, P. J., Mercure, Crew III, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.